Citation Nr: 0100162	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-15 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 50 percent 
disabling prior to October 30, 1997, for post-traumatic 
stress disorder (PTSD), on appeal from an initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from August 1968 to 
June 1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi.

A hearing was held in Jackson, Mississippi, in March 2000, 
before the undersigned, who is the Board member designated by 
the Chairman to conduct that hearing.  A transcript of the 
hearing has been included in the claims folder for review.

The veteran initially applied for VA compensation benefits 
for PTSD in 1993.  The date that the RO received the 
veteran's application was November 8, 1993.  After initially 
being denied benefits for this psychiatric condition (and the 
veteran appealing that decision), the RO then granted service 
connection for PTSD.  A 10 percent evaluation was assigned; 
the effective date of the evaluation was reported as November 
8, 1993.  The veteran appealed the assignment of the 10 
percent rating.  He notified the VA that he was seeking "at 
least 40 percent" in a disability evaluation.  

Upon obtaining additional medical information, the RO granted 
a 50 percent rating in November 1996.  The effective date of 
the evaluation was November 8, 1993, the day the RO received 
the veteran's application for benefits.  In the notification 
to the veteran concerning the increased award, the RO wrote:

This is considered a complete grant of 
what you sought on appeal.  No further 
action will be take[n] on your appeal.

The veteran did not express disagreement with this 
notification.  

Then, in November 1998, the RO granted a 100 percent 
disability rating.  The effective date of the rating was 
October 30, 1997.  The veteran was notified of this decision 
and in response to the notification, the veteran averred that 
he should have been assigned a 100 percent disability prior 
to October 30, 1997.  Moreover, he contended that although he 
was assigned an evaluation in excess of 40 percent in 
November 1996, such an assignment did not satisfy his appeal.  
Thus he seeks to obtain an evaluation in excess of 50 percent 
before October 30, 1997.

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, 
such a claim remains in appellate status where a subsequent 
rating decision awarded a higher rating, but less than the 
maximum available benefit.  Although the veteran was assigned 
a 50 percent disability rating in November 1996, said rating 
was not the maximum allowable, and thus, the claim should 
have remained in appellate status.  

Additionally, this issue is on appeal from the original grant 
of service connection.  The Court has held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate statement of the case.  Id., at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, ". . . the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 126.  The Court in 
Fenderson specifically found that a supplemental statement of 
the case that incorrectly treated a claim as one for 
increased evaluation for a service-connected condition rather 
than as a disagreement with the original rating awarded could 
not serve as a statement of the case as to the appeal from an 
initial rating assigned to the service-connected condition.  
Id.  On remand, the RO must comply with Fenderson in its 
phrasing and consideration of the issue on appeal.

Therefore, since the veteran had perfected his appeal from 
the initial denial of his claim for an increase, the Board 
must address whether he was entitled to a disability in 
excess of 50 percent prior to October 30, 1997, on appeal 
from the initial grant of service connection, and the issue 
has been rephrased as shown above.

The veteran has stated that he received treatment for his 
PTSD from Doctors Farrar and "Kenale/Kemmel" of the VA 
Medical Center at Memphis.  A review of the claims folder 
indicates that the VA records for years 1993 and 1994, plus 
October 1996 to October 1997, have not been obtained and 
included in the claims folder for review.  Hence, additional 
development should be undertaken and the RO must request said 
records for inclusion in the claims folder prior to the 
Board's issuance of a decision.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the veteran's VA 
PTSD treatment records, to include all 
records maintained electronically, e.g., 
by computer, and on microfiche or paper, 
for PTSD treatment from 1993, 1994, and 
from October 1996 to October 1997.  Once 
those records have been received, the RO 
should associate them with the claims 
folder.  If no records exist for any time 
period requested, the claims folder 
should be so annotated.

2.  Thereafter, the RO should adjudicate 
the appellant's claim of entitlement to 
an evaluation in excess of 50 percent 
prior to October 30, 1997, on appeal from 
the initial grant of entitlement to 
service connection for PTSD.  

The RO must take into account the fact 
that the rating criteria for evaluating 
mental disorders changed during the 
pendency of this appeal, and that, where 
regulations change during the course of 
an appeal, the RO must determine, if 
possible, which set of regulations, the 
old or the new, is more favorable to the 
claimant and apply the one more favorable 
to the case.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where 
the amended regulations expressly provide 
an effective date and do not allow for 
retroactive application, the veteran is 
not entitled to consideration of the 
amended regulations prior to the 
established effective date.  Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); 
see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded 
pursuant to any Act or administrative 
issue, the effective date of such award 
or increase shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the effective date of the 
Act or administrative issue).

If the determination remains adverse to 
the appellant, the RO should provide the 
veteran and his accredited representative 
a supplemental statement of the case that 
correctly identifies the issue on appeal, 
and allow an appropriate period of time 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


